Citation Nr: 0110165	
Decision Date: 04/06/01    Archive Date: 04/11/01

DOCKET NO.  95-31 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for hyperlipidemia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. S. Tierney, Counsel



INTRODUCTION

The veteran served on active duty from February 1988 to June 
1992, and had service with the California Army National Guard 
from June 1992 to July 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions in August 1993 and 
March 1994 of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Oakland, California.

The Board notes that on two occasions during the pendency of 
this appeal the veteran requested a Travel Board hearing.  
Although hearings were scheduled, the veteran canceled them 
and did not request that the hearing be rescheduled.  
Accordingly, the case is now ready for appellate review.


FINDINGS OF FACT

1.  During service, the veteran was treated for 
hyperlipidemia.

2.  The evidence shows that since service the veteran has had 
a history of hyperlipidemia with high cholesterol and 
triglyceride levels.

3.  Hyperlipidemia involves laboratory findings including 
high levels of cholesterol and triglyceride, and is not an 
injury or disease resulting in disability within the meaning 
of applicable VA regulations.


CONCLUSION OF LAW

The veteran's hyperlipidemia has not resulted in a disability 
for VA purposes and does not constitute an injury or disease 
contracted or aggravated in line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 
(West 1991).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his hyperlipidemia should be 
service connected because it occurred while on active duty.  
In addition, he has indicated that he suffers from irritable 
bowels, diarrhea, constipation, and pain when defecating as a 
result of his hyperlipidemia.  He contends that he has 
increasingly debilitating abdominal pain associated with his 
hyperlipidemia.

I.  Factual Background

The veteran's service medical records show that he was 
treated during service for hyperlipidemia and was prescribed 
medication in August 1990 which improved his condition.  The 
separation examination report dated in May 1992 shows that 
the veteran reported stomach, liver or intestinal trouble.  
The examiner noted that the veteran had occasional gastric 
irritation.  However, on examination, the abdomen and viscera 
were normal.  The examination also showed that his heart and 
vascular system were normal.  Results of a chest x-ray were 
within normal limits.  Laboratory results showed that the 
veteran had high cholesterol and triglycerides.  The examiner 
noted that the veteran had a history of hyperlipidemia in 
August 1990 and was treated with Lopid with improved results.

A VA examination report dated in March 1993 shows that the 
veteran was not currently taking any medications.  He 
reported occasional abdominal pain.  Examination showed that 
he was not in acute distress.  An abdominal examination was 
within normal limits.  Laboratory results showed cholesterol 
of 291 mg/dl and triglyceride of 1782 mg/dl.  It was noted 
that the level of LDL could not be calculated because the 
Triglyceride level was greater than 400.  The diagnosis was 
history of hyperlipidemia.

A July 1997 VA examination report shows a medical history of 
elevated total cholesterol and triglyceride levels in 1989 
and treatment with Lopid for hyperlipidemia.  It was noted 
that the veteran stopped taking the medication when the 
prescription expired.  It was noted that the veteran had a 
past medical history significant for hyperlipidemia and 
abdominal pain.  He had had no past surgical history.  The 
veteran was taking over the counter Niacin, Aspirin, 
multivitamins and herbs.  He reportedly felt more tired than 
usual.  He denied fever, weight changes, chest pain or 
pressure, dizziness, diaphoresis, and pedal edema.  He 
reported occasional palpitations.  He complained of abdominal 
cramping and pain in the right and left lower quadrants after 
eating, with at least one diarrheal stool after each meal.  
He also reported that he had blood frequently in his stools.  
He also had heartburn when eating spicy food.  He was not 
currently taking any medication for treatment of 
hyperlipidemia and had not seen a physician since his VA 
compensation and pension examination in March 1993.  The 
veteran was well nourished and in no acute distress.  He was 
68 inches tall and weighed approximately 180 pounds.  His 
blood pressure was 130/82 sitting and 112/82 standing.  
Carotid pulse revealed regular rate and rhythm.  There were 
no thrills or bruits.  Radial pulse revealed regular rate and 
rhythm.  His heart rate and rhythm were regular.  There was 
no murmur, no jugular venous distention, and no carotid 
bruits.  A fasting lipid panel revealed total cholesterol of 
448 mg/dl, triglycerides of 3975 mg/dl, and HDL of 20.  The 
level of LDL could not be calculated due to the high level of 
triglycerides.  The diagnosis was hyperlipidemia with 
elevated total cholesterol and triglyceride levels and low 
HDL.  The examiner provided a medical opinion that "at this 
time, his hyperlipidemia has not affected his physical 
functioning.  In light of his positive family history for 
cardiac diseases and his severe hyperlipidemia, he is a prime 
candidate for future cardiac problems."

A VA medical opinion dated in June 1998, based on a review of 
the available medical evidence in the veteran's VA claims 
folder, provides that hyperlipidemia is an abnormal 
laboratory value.  The physician further noted that 
"[h]yperlipidemia in and of itself is not a disease.  No 
associated disease was identified in service or at VA 
examination."


II.  Analysis

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law redefines the obligations of 
VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
This law also eliminates the concept of a well-grounded claim 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

In spite of the change in the law brought about by the VCAA, 
the Board finds that a remand in this case is not required 
because the requisite notice and duty to assist provisions 
contained in the new law have been satisfied.  The adequate 
notice was provided to the veteran in the August 1993 rating 
decision and March 1995 Statement of the Case.  The Board 
further finds that the duty to assist provisions of the new 
law have also been satisfied.  The RO obtained the veteran's 
service medical records and other VA medical records.  The 
veteran has not identified any other VA or private medical 
treatment pertinent to this claim which the RO should have 
obtained to adjudicate his claim.  The RO arranged for the 
veteran to have a VA compensation and pension examination in 
March 1993 and another examination in July 1997.  The 
examiner at the July 1997 examination specifically noted that 
the veteran's claims file had been reviewed prior to the 
examination.  In addition, the RO obtained a VA medical 
opinion in June 1998 based on a review of the medical 
evidence in the veteran's VA claims folder.  Neither the 
veteran nor the evidence of record indicates that further 
development is necessary and the Board finds that the RO has 
satisfied its duty to assist the veteran in developing the 
evidence pertinent to his claim.

Service connection is granted for disability resulting from 
personal injury or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (2000).

Although the medical evidence documents the presence of 
hyperlipidemia in service and continuing subsequent to 
service, medical evidence of record also demonstrates that 
hyperlipidemia is an abnormal laboratory value and not, in 
and of itself, a disease.  The record contains no medical 
evidence indicating that the veteran's hyperlipidemia is a 
disease or injury or a consequence of disease or injury.  The 
medical opinion of the examiner at the July 1997 VA 
examination was that the veteran's hyperlipidemia had not 
affected his physical functioning, although he was a prime 
candidate for future cardiac problems.  

Service connection is warranted for current disability due to 
injury or disease incurred in or aggravated by service.  The 
medical evidence shows that the veteran manifested 
hyperlipidemia during service and continues to have that 
condition.  However, the medical evidence also shows that the 
veteran currently does not have a disability for VA purposes 
for which service connection is warranted.  Although the 
veteran may have future cardiac problems due to 
hyperlipidemia, the evidence of record does not show that he 
currently has such a disability.  Accordingly, the veteran's 
claim of entitlement to service connection for hyperlipidemia 
must be denied.



ORDER

Service connection for hyperlipidemia is denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals



 

